       CASE 0:19-cv-00485-ECT-SER Document 1 Filed 02/27/19 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


                                                )
 Gerald Doyen,                                  )
                                                )
                                                )
                                                )
                              Plaintiff,        )
 vs.                                            )
                                                )         NOTICE OF REMOVAL TO
 Border Foods, Inc. d/b/a Taco Bell and         )            FEDERAL COURT
 White Bear Bell, LLC,                          )
                                                )
                              Defendants.       )
                                                )
__________                                      )

TO:    THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
       DISTRICT OF MINNESOTA; AND PLAINTIFF ABOVE-NAMED.

       Defendant Border Foods, Inc. ("Border Foods") by and through its attorneys,

Winthrop & Weinstine, P.A., remove this action from the Minnesota District Court, Second

Judicial District, Ramsey County, to the United States District Court for the District of

Minnesota pursuant to 28 U.S.C. § 1331.

       In support of its Notice for Removal, Border Foods states as follows:

                                     Removal Procedure

       1.    Plaintiff Gerald Doyen (Plaintiff") personally served a Summons and

Complaint captioned Gerald Doyen vs. Border Foods, Inc. d/b/a Taco Bell and White Bear

Bell, LLC, State of Minnesota, Second Judicial District, County of Ramsey (the

"Complaint") upon Border Foods on January 28, 2019. A true and correct copy of the

Summons     and   Complaint     is   attached   hereto   as   Exhibit A   as   required   by
       CASE 0:19-cv-00485-ECT-SER Document 1 Filed 02/27/19 Page 2 of 3




28 U.S.C. § 1446(a). As of the date of this filing, the Complaint has not been filed with

the Ramsey County District Court.

       2.      Border Foods has not answered the Complaint, and no further proceedings

have taken place in the State Court Action.

       3.     The Complaint seeks declaratory judgment, injunctive relief, and certain

nominal monetary damages and attorneys' fees arising from Border Foods and White Bear

Bell, LLC's (collectively, Defendants") alleged violation of the Americans with

Disabilities Act ("ADA").

       4.     28 U.S.C. § 1331 states in relevant part:

       The district courts shall have original jurisdiction of all civil actions arising
       under the Constitution, laws, or treaties of the United States.

       5.     The Complaint alleges violations of the ADA, which is a law of the United

States. This Court therefore has Federal Question Jurisdiction over this matter.

       6.     This Notice of Removal is timely under 28 U.S.C. § 1446(b)(l) because it

was filed within thirty days after Border Foods received service of Plaintiffs Summons

and Complaint.

       7.     Venue     1s   proper   m    this   Court    for   removal    purposes       under

28 U.S.C. §1446(a), as this Court is "the district court of the United States for the district

and division" where the State Court Action is pending.

       8.     Concurrent with the filing of this Notice of Removal, written Notice of

Removal is being given to Plaintiff and a copy of a Notice of Filing Notice of Removal is

being filed with the Minnesota District Court, Second Judicial District, Ramsey County as



                                              2
         CASE 0:19-cv-00485-ECT-SER Document 1 Filed 02/27/19 Page 3 of 3




required by 28 U.S.C. §1446(d). A true and correct copy of the Notice of Filing Notice of

Removal is attached hereto as Exhibit B.

             9.    Pursuant to 28 U.S.C. §1446(b)(2), Border Foods has conferred with

Defendant White Bear Bell, LLC, and Defendant White Bear Bell, LLC consents to this

removal.

             10.   By this Notice of Removal, Border Foods does not waive any objections it

may have to this action. Border Foods intends no admissions of fact, law or liability as to

Plaintiffs allegations, whether set forth in the Complaint or otherwise, and expressly

reserves all defenses, motions, and pleas.

             11.   WHEREFORE, Border Foods hereby gives notice that the case Gerald Doyen

v. Border Foods, Inc. dlb/a Taco Bell and White Bear Bell, LLC, is removed from the Second

Judicial District, Ramsey County, Minnesota to the United States District Court for the

District of Minnesota, pursuant to 28 U.S.C. §§1331, 1441, and 1446, and that all further

proceedings shall be held before this Court.

Dated: February 27, 2019                            WINTHROP & WEINS TINE, P.A.



                                                    By: sfJoseph M. Windler
                                                    Joseph M. Windler, #0387758
                                                    Chelsea A. Ahmann, #0399146

                                                    225 South Sixth Street
                                                    Suite 3500
                                                    Minneapolis, Minnesota 55402
                                                    (612) 604-6400
                                                    Attorneys for Defendant Border Foods,
                                                    Inc.
168840llvl




                                                3
